Citation Nr: 0208629	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with aortic insufficiency, currently rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from May 1944 to June 1946, 
and from January 1948 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1996 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2001).

In April 1996, the RO confirmed a temporary 100 percent 
rating for the period from June 12, 1995, through July 31, 
1996, and assigned a 60 percent rating thereafter.  The 
rating also denied entitlement to a total disability rating 
based on individual unemployability.  The veteran 
subsequently filed a notice of disagreement with those 
decisions.  The RO issued a statement of the case regarding 
the rating for the heart disorder in January 1997, and the 
veteran perfected an appeal of that issue in March 1997.  At 
that time, he noted unemployability claim.

The RO issued a statement of the case regarding the 
unemployability issue in July 1997; however, the veteran did 
not subsequently perfect an appeal of that issue.  While he 
did note this issue within his January 1997 substantive 
appeal, this document was received before the July 1997 
statement of the case had been issued.  Consequently, it can 
not provide the basis to grant the Board jurisdiction over 
this issue under 38 C.F.R. § 20.202.  In any event, under the 
old rating criteria, heart disease which precludes more than 
sedentary employment is a factor in determining whether the 
veteran is entitlement to a 100% disability evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7000 (in effect prior to 
January 12, 1998).  Thus, within the context of determining 
whether he is entitled to an increased rating for rheumatic 
heart disease with aortic insufficiency, the Board will 
address whether his unemployment is the result of his service 
connected disability.

A hearing was scheduled to be held before a traveling Member 
of the Board in November 2001; however, the veteran did not 
appear for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran has effectively withdrawn his request for such a 
hearing.  38 C.F.R. § 20.704(d).  

The Board notes that the veteran's representative has made 
arguments with respect to claims for secondary service 
connection for a pulmonary disease, an increased rating for a 
lumbar strain, and a total rating based on unemployability 
due to service-connected disabilities.  The Board finds, for 
reasons noted above, that these issues are not perfected for 
appellate review.  The claim for service connection for a 
pulmonary disease was denied by the RO in June 2000 and the 
veteran did not submit a notice of disagreement.  The RO also 
denied entitlement to a total rating in a decision of June 
2000, but the veteran did not file a notice of disagreement.  
The claim for a higher rating for a back disorder has not yet 
been adjudicated by the RO.  The national representative's 
written argument in the informal hearing presentation is not 
a notice of disagreement.  See Nacoste v. Brown, 6 Vet. App. 
439, 442 (1994) (holding that a notice of disagreement must 
pertain to a decision which has been made by the RO, and must 
be filed with the RO and not with the Board).  Accordingly, 
the Board refers the representative's arguments to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for rheumatic heart 
disease with aortic insufficiency has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to that claim and the evidence 
necessary to substantiate the claim.

2.  The rheumatic heart disease with aortic insufficiency 
does not preclude more than sedentary employment, and is not 
manifested by a definitely enlarged heart with dyspnea on 
slight exertion, rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive failure.

3.  The rheumatic heart disease with aortic insufficiency is 
not productive of chronic congestive heart failure, a 
workload of 3 METs or less does not result in dyspnea, 
fatigue, angina, dizziness, or syncope, nor is there left 
ventricular dysfunction with an ejection fraction less than 
30 percent.


CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for rheumatic heart disease with aortic insufficiency are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997 & 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating for rheumatic heart disease with aortic 
insufficiency.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of that issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded several disability evaluation 
examinations by the VA to assess the severity of his 
rheumatic heart disease with aortic insufficiency.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background

The Board has considered the full history of the veteran's 
service-connected rheumatic heart disease with aortic 
insufficiency.  A service medical board report dated in 
January 1966 shows that the veteran was found to be unfit for 
further service as a result of rheumatic heart disease, 
inactive, with deformity at the aortic valve, aortic 
insufficiency, with negligible stenosis, and no cardiomegaly.  
There was left ventricular hypertrophy by electrocardiogram, 
and a normal sinus rhythm.  

Upon separation from service in February 1966, the veteran 
filed a claim for disability compensation for the disorder.  
Subsequently, in May 1966, the RO granted service connection 
for a rheumatic heart disease with aortic insufficiency, and 
assigned a 30 percent disability rating under Diagnostic Code 
7000.  The veteran appealed that rating, but the decision was 
confirmed by the Board in January 1967.  The rating remained 
at that level for many years.

In May 1994, the veteran requested increased compensation.  
In a decision of April 1995, the RO increased the rating for 
the rheumatic heart disease from 30 percent to 60 percent.  
Subsequently, in July 1995, the RO assigned a temporary total 
evaluation for convalescence, but otherwise confirmed the 60 
percent rating.  

In January 1996, the veteran again requested increased 
compensation.  In a decision of April 1996, the RO assigned a 
temporary 100 percent rating for the period from June 12, 
1995, through July 31, 1996, but otherwise confirmed the 60 
percent rating.  The veteran appeals the denial of a rating 
higher than 60 percent.

The evidence developed in connection with the current appeal 
includes the report of a heart disease examination conducted 
by the VA in March 1995 which shows that the veteran stated 
that his heart disease had not changed in the past ten years.  
He continued to have shortness of breath and New York Heart 
Association Class II fraction.  He complained of exertional 
dyspnea and stated that he had adjusted his lifestyle such 
that he did not do very much.  He had never had a myocardial 
infarction.  He was followed by the cardiology clinic and had 
been for some time.  His last EKG in July 1994 had shown a 
normal sinus rhythm at a rate of 61, with marked left 
ventricular hypertrophy.  His last echocardiogram had been in 
September 1994 and it showed moderate aortic stenosis with 
severe aortic regurgitation.  His only current medications 
were digoxin and erythromycin.  He denied having pedal edema, 
paroxysmal nocturnal dyspnea, or orthopnea.  

On physical examination, the veteran was alert and in no 
acute distress.  His heart rate was 68, with blood pressure 
of 138/80.  His respiratory rate was 12.  His heart had a 
regular rate and rhythm, with a 3/6 first systolic murmur 
that radiated to his neck bilaterally.  The murmur was most 
prominent at the right upper sternal border.  Additionally, 
he had a 2/4 diastolic murmur with a diastolic rumble at its 
apex.  He had an absent second portion of his S2.  No gallops 
were noted.  His distal pulse had a slightly delayed 
upstroke.  The assessment was moderate aortic stenosis, with 
severe aortic regurgitation.  The patient had a New York 
Heart Association Class II.  The examiner did not feel that a 
treadmill exercise test was warranted.  

A VA hospital summary dated in June 1995 shows that the 
veteran was hospitalized for two days for treatment of 
complaints of two to three months of worsening fatigue and 
shortness of breath.  He reportedly had to quit his job as a 
janitor.  He used to be very active, but now his activity was 
limited by shortness of breath.  He could climb four flights 
of stairs before stopping, but this was a significant 
decrease for him.  He had no chest pain, and no edema unless 
he ate too much salt.  He was admitted for cardiac 
catheterization with the anticipation of valve replacement.  
His EKG showed a regular rate and rhythm with left 
ventricular hypertrophy and inverted Ts in II, III, and AVF, 
but no changes compared to old EKGs.  He was admitted for 
cardiac catheterization and remained stable and free of any 
signs of worsening heart failure.  The veteran was discharged 
the day following catheterization, and would be contacted by 
a doctor regarding when he should return for his valve 
replacement surgery.  The assessment was aortic stenosis and 
aortic insufficiency.  

The VA hospital summary dated later in June 1995 shows that 
the veteran underwent surgery for aortic valve replacement 
with a 25-mm valve.  It was noted that his catheterization 
demonstrated 63% with mild coronary artery disease.  On 
postoperative day three he developed rapid atrial 
fibrillation which was treated with medications.  He did well 
and converted to a normal sinus rhythm.  He was discharged on 
day nine.  He was ambulating well and examination 
demonstrated a well healing median sternotomy incision.  

A VA treatment record dated in September 1995 shows that the 
veteran stated that he had an episode of chest pain that 
morning, but that it was gone now.  He also complained of 
shortness of breath.  He reportedly was doing very well and 
was slowly progressing to full activity.  

The report of an examination conducted by the VA in March 
1996 shows that the veteran had a history of rheumatic heart 
disease and valve replacement in June 1995.  His shortness of 
breath was much improved since the surgery.  An 
echocardiogram performed in July 1995, one month after the 
surgery, showed a normal left ventricular size, moderate 
concentric left ventricular hypertrophy as well as septal 
hypokinesis.  Overall, there was a mild decrease in left 
ventricular ejection fraction and there was mild 
periprosthetic aortic valve insufficiency.  The veteran 
complained of dyspnea on exertion with one to two flights of 
stairs.  He denied any symptoms of paroxysmal nocturnal 
dyspnea or orthopnea or lower extremity edema.  It was noted 
that also possibly contributing to the veteran's shortness of 
breath was tobacco related lung disease as he had a 50 year 
history of smoking one to two packs per day before quitting 
eight years ago.  He reportedly had never been evaluated for 
chronic obstructive pulmonary disease.  

On examination, the veteran was in no acute distress.  Seated 
pulse was 84, and blood pressure was 110/84.  Standing pulse 
was 80 and blood pressure was 112/80.  Lungs were clear to 
auscultation.  Cardiac examination showed a regular rate and 
rhythm, normal S1 and S2, with a 1/6 systolic ejection 
murmur.  No diastolic murmur was noted.  A midline sternotomy 
scar was well healed and non-tender.  Extremities were 
without clubbing, cyanosis or edema.  The impression was 
rheumatic aortic valve disease requiring surgical aortic 
valve replacement in June 1995.  Patient is symptomatic but 
much improved since then with only mild dyspnea on exertion.  
Chest X-rays showed postoperative changes, but no evidence of 
congestive heart failure.  ECG showed normal sinus rhythm at 
70 beats per minute, but with a nonspecific intraventricular 
conduction delay.  Pulmonary function tests demonstrated 
severe obstructive lung disease.  Based on those results, the 
examiner believed that a significant portion of the veteran's 
dyspnea was secondary to pulmonary rather than cardiac 
disease.  

A letter dated in December 1996 from "R. L. S.", M.D., shows 
that he examined the veteran for the purpose of giving a 
second opinion regarding his disability.  Following 
examination, he stated that the veteran may well be 
completely disabled, but he could not tell that it was from 
his heart.  He noted that if the veteran was operated on 
before he had a chance to develop left ventricular 
dysfunction, then he may not have much in the way of 
disability because of his heart because the valve has now 
been replaced.  He advised the veteran that he had very 
severe lung disease, and that by itself would warrant a 
diagnosis of disability due to severe emphysema.  The veteran 
is not service connected for this disorder.    

The veteran was afforded another heart disease examination by 
the VA in January 1997.  The report shows that the veteran 
was service-connected for rheumatic heart disease and had 
undergone aortic valve replacement in June 1995.  He stated 
that for the next six months he felt fine and had good 
exercise tolerance.  He would go out and do things with his 
buddies and had no problems.  However, about six months after 
surgery he began to have major problems because of shortness 
of breath.  He also began to have a tremor in his left arm.  
He said that his home was messy because he could not clean up 
due to shortness of breath.  It was noted that he had 
documented lung disease, and had a 75-pack year smoking 
history, although he quit about eight years ago.  He had an 
episode of atrial fibrillation in the past.  He had wheezing 
from time to time, particularly when exercising.  He stated 
that the distance that he could walk without getting out of 
breath was about 70 feet.  

On objective examination, the veteran was well developed and 
in no acute distress.  He did exhibit some pursed lip 
breathing when getting up on the table, and dressing and 
undressing.  An occasional wheeze was heard.  There was no 
jugular distention, and no carotid asymmetry or bruits.  The 
heart had a regular rate and rhythm with click from the 
valve.  The click was best heard in the left sternal border 
and at the apex.  There was no murmur presently.  The lungs 
had rather poor air movement, but no rales.  Excursion was 
fairly poor.  No wheezes were heard supine or upright.  The 
examiner noted that the results of pulmonary function tests 
previously performed showed severe ventilatory impairment 
with a severe obstructive component.  There was marked 
improvement after bronchodilator treatment, but there was 
still significant obstructive impairment.  The diagnoses 
were: (1) rheumatic heart disease, for which the patient is 
100% service-connected, with the patient being status post 
aortic valve replacement and with "no evidence of congestive 
heart failure or respiratory impairment based on disease of 
the heart at this time" (emphasis added); (2) severe 
obstructive airway disease, which was somewhat reversible 
with bronchodilator therapy, but in a patient who was 
resistant to using medication and only uses his inhaler about 
once every two or three months, but does complain about his 
breathing, but will not use the inhalers.  Still severe after 
bronchodilator treatment, therapy does not adequately work 
for the patient; (3) essential tremor which the doctor felt 
was generalized, not really more in the left hand than in 
other parts of the body, and which he did not feel was 
related to the valvular heart surgery that he had in 1995.  
The examiner also stated that he believed the dyspnea that 
the veteran had was not related to cardiac disease, but to 
pulmonary disease.  

The report of pulmonary function testing conducted by the VA 
in August 1997 shows that the results reflected very severe 
ventilatory impairment.  

The veteran was afforded another heart examination by the VA 
in March 1998.  The report shows that had a history of 
valvular disease with aortic insufficiency.  The veteran said 
that he still got dyspnea on exertion such as walking to the 
bathroom.  A pulmonary function test had shown very severe 
ventilatory impairment.  The examiner commented that severe 
shortness of breath on walking to the bathroom would be on 
the level of 1 to 2 METs.  However, he did not get angina, 
syncope, or dizziness.  The veteran was unable to walk a 
treadmill because of his severe lung disease.  On physical 
examination, he was well nourished with an upright position.  
His gait was a little slow.  He used a cane part of the time 
when walking.  His blood pressure lying down was 128/78 
walking, with a pulse of 98.  Sitting it was 126/77 with a 
pulse of 97.  Standing it was 134/75 with a pulse of 100.  
There was no jugular venous distention, carotid asymmetry, or 
bruits.  The heart was regular in rate and rhythm with a 
valve click noted.  The breath sounds were a little distant 
and expiration was poor.  The extremities showed clubbing of 
the fingers, but no cyanosis of the toes.  There was 1+ 
pitting of the ankles bilaterally which would be the only 
sign of congestive failure.  The diagnosis was residuals of 
aortic valve replacement with possible mild congestive heart 
failure and with cardiomegaly on examination, to be evaluated 
further with echocardiogram to see if there is reduced left 
ventricular ejection fraction as well as cardiac hypertrophy 
and dilation.  The veteran gets dyspnea on exertion at about 
one to one-and-a-half METs, but no angina, dizziness, or 
syncope, and it is not at all clear that the dyspnea is not 
related to the severe chronic obstructive pulmonary disease.  
There is no elevation of the systolic blood pressure, no 
arrhythmia was noted and this time.  The slight edema of the 
ankles is consistent with possible congestive heart failure 
and will be evaluated further by echocardiogram.  

The report of an echocardiogram conducted by the VA in April 
1998 shows that the left atrium was mildly dilated.  The left 
ventricle was normal in size.  Overall left ventricular 
systolic function was probably mildly decreased.  The aortic 
valve was replaced by a prosthesis.  Doppler assessment of 
the aortic valve revealed "mild" insufficiency.  

Treatment records have been obtained from a United States 
Coast Guard medical facility and show that the veteran has 
been seen for treatment including monitoring of his 
medication levels.  

A VA hospital summary dated in June 1999 shows that the 
veteran was hospitalized for treatment of chronic obstructive 
pulmonary disease exacerbation.  It was noted that he had a 
history of atrial stenosis/atrial fibrillation, but those 
diagnoses were not treated.  

The veteran testified in support of his claim during a 
hearing held at the RO in September 1999.  He said that he 
was unable to work as a result of his heart condition.  He 
said that he had surgery on his aortic valve, and that he had 
experienced trouble breathing since the surgery.  

In December 1999, the veteran submitted lay statements from 
some of his acquaintances.  The statements are to the effect 
that the veteran's physical condition had dramatically 
declined since his heart surgery.  

The report of an examination conducted by the VA in December 
1999 shows that the examiner reviewed the veteran's claims 
file.  He noted that the veteran developed rheumatic heart 
disease in service and subsequently required an aortic valve 
replacement in or about June 1995.  The surgery was 
successful, and the valve prosthesis was working well.  He 
needed to be on Coumadin lifelong because of this.  There had 
not been any evidence of any chronic congestive heart 
failure.  An echocardiogram done in 1997 showed some mild 
left ventricular dysfunction.  The veteran reportedly had 
chronic atrial fibrillation, making it more difficult to 
obtain a specific ejection function.  The examiner noted that 
the veteran also had severe chronic obstructive disease.  He 
stated that this was his main limiting factor.  He stated 
that the rheumatic heart disease, without regard to any other 
disability, may preclude more than light manual labor because 
the previous echocardiogram did show mild decreased left 
ventricular function.  However, the severe chronic 
obstructive pulmonary disease is the veteran's main limiting 
factor.  The rheumatic heart disease did not preclude 
sedentary employment.  His severe COPD and orthopedic 
problems would preclude even sedentary employment.  

On examination, his pulse was 88 and his blood pressure was 
126/64.  His neck was without jugular venous distention, 
carotid asymmetry, or bruits.  The heart was somewhat 
irregular, with normal prosthetic valve click noted.  PMI was 
laterally displaced to the left anterior axillary line.  
Lungs had decreased breath sounds and some slight wheezes.  
The extremities showed clubbing of the fingernails, but no 
cyanosis or edema, except some trace edema in the left leg.  

Following examination, the pertinent diagnosis was rheumatic 
heart disease with status post aortic valve replacement, with 
echocardiogram in the past having documented mild left 
ventricular dysfunction which, more probably than not, does 
preclude more than light manual labor.  The veteran's main 
limiting factor is his severe chronic obstructive pulmonary 
disease.  It is felt that the rheumatic heart disease with 
valve replacement, which is working well, does not in itself 
preclude sedentary employment.  The veteran does not have 
chronic congestive heart failure or left ventricular ejection 
fraction of less than 30 percent, and has not had an episode 
of acute congestive heart failure in the last year, though he 
is treated with lisinopril.  It was not possible to determine 
a MET level at which the veteran experiences anginal 
equivalents or symptoms from his valvular heart disease in 
the presence of severe chronic obstructive pulmonary disease, 
which is his main limiting factor.  His severe COPD precludes 
his walking on a treadmill for an exercise test.  Previous 
echocardiograms have diagnosed mild left ventricular 
dysfunction, although no specific ejection fraction was 
given, and another echocardiogram has been ordered and will 
be evaluated for evidence of chamber hypertrophy or dilation.  
It was noted that the veteran required medication for his 
rheumatic heart disease and complications.  In an addendum, 
it was noted that the echocardiogram showed a normal LV 
function (60%) now after valve replacement.  There was normal 
chamber size.  The examiner concluded that residuals of 
rheumatic heart disease are not what makes the veteran 
unemployable.  

III. Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.  The Board notes that the veteran's heart 
disorder has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  Subsequent to filing his claim, the 
rating schedule for determining the disability evaluations to 
be assigned for disorders of the cardiovascular system were 
changed, effective January 12, 1998.  See 62 Fed. Reg. 65, 
207-224 (December 11, 1997).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has already considered both the new and old 
regulations, so a remand for such consideration is not 
needed.

Under the previous criteria, a 60 percent rating may be 
assigned when the heart is definitely enlarged, with severe 
dyspnea on exertion, elevation of the systolic blood 
pressure, or such arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  The old rating criteria 
further provide that heart disease which precludes more than 
sedentary employment and is manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure is rated 100 percent disabling.  
See 38 C.F.R. § 4.104, Diagnostic Code 7000 (in effect prior 
to January 12, 1998).

The Board notes that the revised provisions of Diagnostic 
Code 7000 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  In 
accordance with the revised criteria for Diagnostic Code 
7000, a 60 percent rating is warranted for the veteran's 
service-connected heart disease if there has been more than 
one episode of congestive heart failure in the past year, or; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating, pursuant to the revised criteria for Diagnostic Code 
7000, is warranted if there is chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

Note (2): One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

Essentially the same criteria are also contained in 
Diagnostic Code 7016 (Heart valve replacement with a 
prosthesis), which provides that a 100 percent rating is 
warranted for indefinite period following date of hospital 
admission for valve replacement.  Thereafter, a 10 percent 
rating is warranted when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication is 
required.  A 30 percent rating is warranted if a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

In light of a contention by the representative that the heart 
disorder results in atrial fibrillation which should be given 
a separate compensable evaluation, the Board notes that under 
Diagnostic Code 7010 (Supraventricular arrhythmias), a 10 
percent rating is warranted for permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 
percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.

IV.  Analysis

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 60 percent for his 
rheumatic heart disease with aortic insufficiency.  He 
asserts that the heart condition has gotten much worse.  The 
veteran's representative has stated that the VA examinations 
are not adequate for rating purposes as they does not contain 
adequate opinions as the to the severity of the veteran's 
heart condition.

With respect to the adequacy of the examination reports, the 
Board finds that the evidence as a whole, including the 
examination reports and the treatment records, contains 
sufficient information to properly evaluate the veteran's 
disability.  The many examination reports reflect that the 
examiners considered the history of the disorder, noted the 
veteran's current complaints, conducted thorough physical 
examinations, ordered appropriate tests and studies, and 
offered the assessments and opinions necessary to resolve the 
issue on appeal.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for an increased rating for the veteran's 
rheumatic heart disease.  Initially, the Board notes that 
dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service-connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  As applied to the present case, the 
Board notes that the manifestations of the nonservice-
connected pulmonary disease may not be considered when 
assigning a rating for his service-connected rheumatic heart 
disease.  This is particularly significant, as the VA 
physicians have indicated that the nonservice-connected 
pulmonary disease is responsible for most, if not all, of the 
veteran's physical impairment.  The December 1996 statement 
from Dr. S. also does not supports the veteran's claim.

After considering all of the evidence of record, the Board 
finds that the criteria for a 100 percent rating under the 
old rating criteria are not shown to exist.  The disorder has 
not resulted in definite enlargement of the heart.  Also, the 
heart disorder does not preclude more than sedentary 
employment and is not manifested by dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure.  
Regarding the effect on employment, the Board notes that the 
VA examiner in December 1999 indicated that the disorder more 
likely than not precludes more than light manual labor.  The 
Board believes that this statement implicitly indicates that 
light labor itself is not precluded.  

The question of whether this disability results in the 
veteran's unemployment in light of the fact that he is both 
retired and suffering from a severe nonservice connected 
disability is a difficult determination.  In such situations, 
the benefit-of-doubt rule must be considered.  The January 
1997 examination, which found no evidence of congestive heart 
failure or respiratory impairment based on a disease of the 
heart at this time, and the May 1998 examination, which note 
"mild" congestive heart failure, clearly provides negative 
evidence against this claim.  Importantly, no medical 
evidence has supported the assertion that he meets the 
criteria under either the old or the new standard.  In Ortiz 
v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001), it was 
held that the benefit-of-doubt rule does not apply when the 
Board has found that a preponderance of the evidence is 
against the claim.  

In this regard, it is important for the veteran to understand 
that without consideration of the benefit-of-doubt rule it 
would be difficult to justify the current determination, let 
alone provide the veteran additional compensation.  The 
medical evidence, rather than supporting this claim, is found 
to provide evidence that would be against a determination 
that he is entitled to a 60 percent evaluation.   

Regarding dyspnea, the Board notes that the VA examiner in 
January 1997 stated that there was no evidence of respiratory 
impairment based on disease of the heart.  Rales are not 
shown in any of the evidence.  Although the report of March 
1998 indicated that the veteran has slight edema of the 
ankles which was consistent with possible congestive heart 
failure, this finding was not described as being a definite 
sign of congestive heart failure as is contemplated for a 
higher rating.  

The rheumatic heart disease also is not productive of 
manifestations contemplated for a 100 percent rating under 
the revised criteria such as chronic congestive heart 
failure, or; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  The VA examiner in January 1997 
specifically stated that there was no evidence of congestive 
heart failure.  The most recent VA examination specifically 
stated that the veteran did not have chronic congestive heart 
failure.  Although the report of March 1998 shows that the 
veteran's capable of only one to one and a half METs, without 
getting dyspnea, he did not get angina, syncope, or 
dizziness.  Moreover, the veteran's dyspnea has been 
attributed to his nonservice-connected pulmonary disorder.  
These examinations are not "ambiguous," as argued by the 
veteran's representative, and place into question the current 
determination that the service-connected disability is 
actually 60 percent disabling.

Although there is evidence of mild left ventricular 
dysfunction, the VA examination report specifically noted 
that the ejection fraction was 60 percent.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 60 percent for rheumatic heart disease with 
aortic stenosis are not met under either the old or the new 
rating criteria.

With respect to the representative's claim for a separate 
compensable rating for atrial fibrillation, the Board notes 
that the old rating criteria already consider arrhythmias to 
be one of the manifestations considered when assigning a 60 
percent rating under Diagnostic Code 7000.  To assign another 
rating under a different diagnostic code for that same 
manifestation would impermissibly result in pyramiding.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has required occasional, but not frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected heart 
disorder prevents him from working.  However, he has not 
presented any objective medical opinion to support his 
assertion.  The sole fact that a claimant is unemployed, 
retired, or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board is not suggesting that the veteran can work.  
Several examination reports, however, have clearly stated 
that that the reason that he could not work was a nonservice-
connected pulmonary disorder.  Such a nonservice-connected 
disability may not be considered when assigning the rating 
for a service-connected disability.  See 38 C.F.R. § 4.14.  
Although the veteran has presented his own statements and 
statements from other laypersons which are to the effect that 
it is his heart disease which prevents him from working, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Simply stated, the veteran and his friends are 
not competent to determine if it is his service connected or 
nonservice connected disability that causes his unemployment.      

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).



ORDER

Entitlement to an increased rating for rheumatic heart 
disease with aortic insufficiency, currently rated as 60 
percent disabling, is denied


		
	John J. Crowley 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

